J-S48021-17


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

COMMONWEALTH OF PENNSYLVANIA                     IN THE SUPERIOR COURT OF
                                                       PENNSYLVANIA
                            Appellee

                       v.

LYNN ALAN PADGETT

                            Appellant                No. 1071 MDA 2016


                   Appeal from the PCRA Order June 9, 2016
               In the Court of Common Pleas of Bradford County
               Criminal Division at No: CP-08-CR-0000888-1997


BEFORE: OTT, STABILE, and PLATT, * JJ.

JUDGMENT ORDER BY STABILE, J.:                    FILED OCTOBER 16, 2017

        Appellant, Lynn Alan Padgett, appeals pro se from the June 9, 2016

order entered in the Court of Common Pleas of Bradford County (“PCRA

court”) dismissing his petition pursuant to the Post Conviction Relief Act

(“PCRA”), 42 Pa.C.S.A. §§ 9541-46, as untimely. Upon review, we affirm.

        The instant PCRA petition filed by Appellant is his seventh such

petition.    On August 17, 2015, this Court affirmed the dismissal of

Appellant’s sixth PCRA petition. See Commonwealth v. Padgett, 516 MDA

2014, at 2-3 (Pa. Super. August 17, 2015) (unpublished memorandum).

Appellant filed the instant petition on November 30, 2015.


____________________________________________


*   Retired Senior Judge assigned to the Superior Court.
J-S48021-17


       Before this Court can address the merits of Appellant’s issues,1 we

must determine whether this Court can entertain Appellant’s appeal.        In

order to meet the PCRA’s jurisdictional timeliness requirements, a petitioner

must file a petition within one year of the date on which his judgment of

sentence becomes final, or plead and prove the applicability of one of the

three statutory exceptions to the one-year time bar.         42 Pa.C.S.A. §

9545(b)(1); Commonwealth v. Albrecht, 994 A.2d 1091, 1093 (Pa.

2010).    If the timeliness provision is not met, the PCRA court is without

jurisdiction to entertain the petition. Id.

       Appellant’s PCRA petition is facially untimely. Appellant’s judgment of

sentence became final on November 9, 2001. The instant PCRA petition was

filed on November 30, 2015. Appellant’s brief fails to discuss how he met

the timeliness exception to the PCRA other than to proclaim boldly that he

met it, without explanation. Thus, Appellant failed to plead and prove one of

the timeliness exceptions to the PCRA, and the PCRA court properly

dismissed the petition for want of jurisdiction.




____________________________________________


1 Appellant raises fourteen issues including actual innocence, timeliness of
his petition, prosecutorial misconduct, manifest injustice, abandonment of
counsel, ineffective assistance of counsel, and that his guilty plea was
entered involuntarily. See Appellant’s Brief at 4-5.




                                           -2-
J-S48021-17


     Order affirmed.


Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 10/16/2017




                          -3-